DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 6-9, 11-13, 18-21, 23-25, 30-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US 2017/0219689) in view of Vacanti et al. (US 2019/0056488).
Regarding claims 1, 13, and 25, discloses an apparatus and a method for radar signaling implemented by a user equipment (UE), comprising: 
detecting interference from at least one interference source (paragraphs [0046], [0056]; e.g., detecting one or more interference patterns in the one or more reflected waves); 
selecting waveform frames for transmission of a radar waveform (paragraphs 0046], [0056];), 
wherein the radar waveform comprises a plurality of chirps and the selecting comprises varying the waveform parameters for at least one chirp of the plurality of chirps based at least in part on the detected interference (paragraphs [0045]-[0046], [0056]; e.g., modulation circuit 314 may vary a respective waveform of each of one or more chirps of each of one or more wave frames of the plurality of wave frames); and 
transmitting the radar waveform according to the selected waveform parameters (paragraphs [0046], [0056]; e.g., waveforms of at least one wave frame to be transmitted by wireless transmitter 320). 
Hung discloses wave frames are generated based upon detecting interference (paragraph [0048]), but fails to specifically disclose selecting waveform parameters for transmission of a radar waveform. 

Therefore, taking the teachings of Hung in combination of Vacanti as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to selecting waveform parameters for transmission of a radar waveform in order to optimize the performance of receiver when beam scanning. 
Regarding claims 6, 18, and 30, Hung in combination with Vacanti discloses the method and the apparatus of claims 1, 13, and 25, wherein the detecting the interference comprises: periodically measuring interference on a channel (Hung: paragraphs [0046], [0064]); and 
periodically selecting updated waveform parameters for transmission of the radar waveform based at least in part on the periodically measured interference (Hung: Fig. 4 step 410; paragraph [0048]; e.g., plurality of chirps, such that one or more aspects of the plurality of wave frames vary from one wave frame to another wave frame of the plurality of wave frames). 
Regarding claims 7, 19, and 31, Hung in combination with Vacanti discloses the method and the apparatus of claims 1, 13, and 25, wherein the radar waveform comprises a frequency modulated continuous wave (FMCW) waveform (Hung: paragraphs [0005], [0007] see FMCW). 
Regarding claims 8, 20, and 32, Hung in combination with Vacanti discloses the method and the apparatus of claims 7, 19, and 31, wherein the selecting the waveform parameters comprises: selecting a slope and a frequency offset of the FMCW waveform corresponding to a Zadoff-Chu sequence (Hung: paragraph [0027]; e.g., FMCW ramp rate, a frequency range, an initial phase of a RF carrier, a duration of a gap between two adjacent chirps, a slope of an up 
Regarding claims 9, 21, and 33, Hung in combination with Vacanti discloses the method and the apparatus of claims 1, 13, and 25, further comprising: applying a phase modulation to the radar waveform (Hung: paragraphs [0061], [0068]). 
Regarding claims 11, 23, and 35, Hung in combination with Vacanti discloses the method and the apparatus of claims 1, 13, and 25,  wherein the detected interference comprises at least a second radar waveform and the selecting the waveform parameters comprises: selecting a slope for the at least one chirp of the plurality of chirps such that the slope is different from a second slope for at least the second radar waveform of the detected interference (Hung: Claim 2; paragraphs [0061], [0068]). 
Regarding claims 12, 24, and 36, Hung in combination with Vacanti discloses the method and the apparatus of claims 1, 13, and 25, wherein the detected interference comprises at least a second radar waveform and the selecting the waveform parameters comprises: selecting a frequency offset for the at least one chirp of the plurality of chirps such that an interference peak of at least the second radar waveform of the detected interference appears beyond a range of interest (Hung: paragraph [0027]) and (Vacanti: paragraphs [0059], [0072]). 
Claim 37 is drawn to a non-transitory computer-readable medium storing code for radar signaling implemented by a user equipment (UE), the code comprising code means for generating steps of claim 1.  Therefore, the same rationale applied to claim 1 applies. In addition, Hung in combination with Vacanti inherently discloses a computer program product, i.e., given that Hung/Vacanti discloses a process, the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Claims 2-4, 14-16, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in combination with Vacanti, in view of Pan et al. (US 2008/0037669).
Regarding claims 2, 14, and 26, Hung in combination with Vacanti discloses the method and the apparatus of claims 1, 13, and 25, fails to specifically disclose wherein the detected interference comprises at least a second radar waveform, the method further comprising: identifying at least one codeword corresponding to at least the second radar waveform of the detected interference, wherein the waveform parameters are selected based at least in part on the identified at least one codeword. 
However, Pan discloses the detected interference comprises at least a second radar waveform, the method further comprising: identifying at least one codeword corresponding to at least the second radar waveform of the detected interference, wherein the waveform parameters are selected based at least in part on the identified at least one codeword (Fig. 2; paragraphs [0018]-[0019], [0023]). 
Therefore, taking the teachings of Hung in combination of Vacanti and Pan as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant identifying at least one codeword corresponding to at least the second radar waveform of the detected interference, wherein the waveform parameters are selected based at least in part on the identified at least one codeword for advantages of providing efficient indexing for codebook-based MIMO systems (Pan: paragraph [0006]).
Regarding claims 3, 15, and 27, Hung in combination with Vacanti discloses the method and the apparatus of claims 2, 14, and 26, further comprising: selecting a codeword for the radar waveform different from the identified at least one codeword, wherein the waveform parameters 
Regarding claims 4, 16, and 28, Hung in combination with Vacanti discloses the method and the apparatus of claims 3, 15, and 27, wherein the selecting the codeword for the radar waveform comprises: determining a subset of a codebook based at least in part on the identified at least one codeword; and selecting the codeword for the radar waveform from the subset of the codebook using a random selection process (Pan: (Fig. 2; paragraphs [0018]-[0019], [0023]). 

Claims 10, 22, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in combination with Vacanti, in view of Kim et al. (US 2019/0369204).
Regarding claims 10, 22, and 34 Hung in combination with Vacanti discloses the method and the apparatus of claims 9, 21, and 33, fails to specifically disclose wherein the detected interference comprises at least a second radar waveform and the applying the phase modulation comprises: selecting the phase modulation for the radar waveform such that the phase modulation is different from a second phase modulation for at least the second radar waveform of the detected interference. 
However, Kim discloses the detected interference comprises at least a second radar waveform and the applying the phase modulation comprises: selecting the phase modulation for the radar waveform such that the phase modulation is different from a second phase modulation for at least the second radar waveform of the detected interference (paragraphs [0063], [0074]). 
Therefore, taking the teachings of Hung in combination of Vacanti and Kim as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to selecting the phase modulation for the radar waveform such that the phase .

Allowable Subject Matter
Claims 5, 17, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5, 17, and 29, the prior arts of records fail to teach, or render obvious, alone or in combination, a method for radar signaling implemented by a user equipment to select  waveform parameters for transmission of a radar waveform comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 5, 3, 2, 17, 15, 14, and 29, 27, 26 and independent claims 1, 13, and 25, respectively that claims 5, 17, and 29 depend on. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648